Citation Nr: 1629758	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to higher initial staged ratings for service-connected headaches, currently evaluated as noncompensable from December 13, 2010, and as 30 percent disabling from November 17, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.     

During the course of this appeal, in a December 2015 rating decision, the RO increased the Veteran's disability rating for service-connected headaches, assigning a 30 percent rating effective November 17, 2015.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran was not awarded the maximum rating for his headaches from November 17, 2015; thus, the issue remains in appellate status.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript of this hearing has been associated with the claims file.   


FINDINGS OF FACT

1.  Prior to October 10, 2011, the Veteran's headache disability is manifested by less frequent attacks than one in two months over the prior several months.  

2.  From October 10, 2011, the Veteran's headache disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to October 10, 2011, the criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  From October 10, 2011, the criteria for an increased evaluation of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The matter currently on appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected headache disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant law applicable to the diagnostic codes for rating the disability at issue. 

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's records from VA medical centers (VAMC) and private facilities and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.      

The Veteran was provided VA examinations in November 2013 and November 2015 with regard to his headache disability, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

Moreover, there is no evidence indicating any material change in the severity of the Veteran's condition since he was last examined in November 2015.  See 38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to make a determination on the issue decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
      
Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning symptoms of and treatment for his headache disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his representative.  The VLJ solicited information as to the existence of any outstanding evidence, and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Analysis

The Veteran's headache disability is evaluated under Diagnostic Code 8100 for migraines.  The Veteran contends that he is entitled to higher initial staged ratings for this disability, which is currently rated as noncompensable from December 13, 2010, and as 30 percent disabling from November 17, 2015. 

Under Diagnostic Code 8100, a noncompensable rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (3d Ed. 1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's VA treatment records dated from 2010 to 2015 reflect regular complaints of and treatment for headaches.  During this period, the Veteran reported headache pain ranging in severity from 4 to 6 on a scale of 10, with 10 being the worst pain he could imagine.  On two occasions, in June 2014 and January 2016, the Veteran reported headache pain of 7.  At times, the Veteran said that his headache symptoms had improved, although they remained constant.  However, when the Veteran experienced increased stress, the intensity of his headaches also increased.  VA treatment records reflect a diagnosis of chronic headaches and headaches with aura.  Relevant diagnostic tests, including an MRI, MRA, and EEG, were unremarkable.     

In July 2011, the Veteran presented to a VA emergency room complaining of a frontal headache.  He indicated that since 2008, he had experienced frequent or severe headaches.  The Veteran stated that the headaches occurred in the front of his head, frequently and often; he treated them by working out.  For the prior twelve months, they had occurred weekly.  The attacks were not prostrating; ordinary activity was possible.  The Veteran reported that the attacks lasted for minutes, although the duration could vary.  The examining physician assessed the Veteran as having frequent sinus headaches.    

In August 2011, a nurse practitioner found that the headaches had no effect on the Veteran's usual occupation and resulting work, as the Veteran had stopped working prior to the onset of his headaches in 2008.

On October 10, 2011, the Veteran had a headache attack while driving.  It began with experiencing strange odors that did not have source and starting to feel drunk or high, followed by the development of a headache.  The Veteran reported having no physical strength.  Following MRI and CT scans, the Veteran was diagnosed with a migraine headache with aura.  The Veteran later described experiencing a smell of burning tires lasting approximately five minutes, followed by sensations of a frontal headache and cloudy mentation.  He felt unwell, including very tired and unusually weak.  

In January 2012, the Veteran reported that his fatigue and headaches had persisted since the October 2011 attack.  The Veteran felt more fatigued than usual and less focused than usual, explaining that he frequently felt like he needed to take a nap.  His described the headaches as occurring on the front right side of his head and radiating over to the right side of his head and ear.  In addition, he heard a ringing or echoing sound in his right ear.  In January 2012, the Veteran reported a sensation of being in a "fog."  

In February 2012, the Veteran was evaluated at the Mayo Clinic for his headaches.  At that time, the Veteran's headaches had persisted for four months, nearly continuously.  The headaches were described as moderately severe but relatively featureless, in that they lacked typical migrainous phenomenon such as nausea, vomiting, light sensitivity, or noise sensitivity.  The Veteran reported a bifrontal aching discomfort that increased when he shook his head.  He also said that he would experience periods of a few minutes during which he smelled burning rubber.  He had ringing and decreased hearing in his right ear.  In addition, the Veteran reported fatigue that was at its worst in the morning and got better throughout the day.  

In March 2012, the Veteran reported that prior to the onset of his persistent headaches in October 2011, he experienced seven to eight headaches a month.  They were short-lived, bilateral, and accompanied by nausea, vomiting, and light or noise sensitivity.  From October 2011, his headaches were near daily and were present throughout the day, from the time he woke up until he went to sleep.  The Veteran denied associated nausea, vomiting, light or noise sensitivity, flashing lights, visual phenomenon, numbness, or tingling.  In April 2012, the Veteran reported the development of wooziness and dizziness associated with his headaches.  

In his May 2013 Notice of Disagreement, the Veteran stated that had ten to fifteen headaches per month.  In his August 2013 VA Form 9, the Veteran reported that six to seven headaches per month were prostrating.

In a statement submitted in August 2013, the Veteran stated that he had headaches approximately fifteen days per month, with at least six or seven of them leaving him "out of commission" to the point of requiring bedrest before he could resume daily activities.  

The Veteran had a VA examination in November 2013.  At that time, he reported experiencing headaches since 2009.  He had approximately fifteen headaches per month, and they usually lasted one to two hours.  He stated that "some" of the headaches were debilitating.  The Veteran described the pain as occurring on both sides of his head and he reported that stressful situations made the headaches worse.  In the Disability Benefits Questionnaire, the examiner marked the duration of the Veteran's headaches as both less than one day and one to two days.  The examiner also indicated that the Veteran did not experience non-headache symptoms associated with headaches, including auras prior to headache pain.  It was noted that the Veteran had characteristic prostrating attacks of migraine headache pain less than once every two months, but not "very frequent" and prolonged attacks of migraine pain and not prostrating attacks of non-migraine headache pain.  The Veteran was diagnosed with chronic headaches.  

February 2015 treatment records reflect that the Veteran continued to have chronic primary headache disorder.  The Veteran stated that the intensity of his headaches had been worse lately due to increased stress.  He experienced headaches fifteen days each month, with each episode lasting one to two hours and requiring bedrest prior to resuming daily activities.

The Veteran was provided another VA examination in November 2015.  At that time, the Veteran endorsed constant head pain, pulsating or throbbing head pain, and pain on both sides of his head.  His non-headache symptoms included sensitivity to light, sensitivity to sound, and sensory changes.  His head pain typically lasted less than one day.  He denied having characteristic prostrating attacks of migraine headache pain, but endorsed having "very frequent prostrating and prolonged attacks of migraine headache pain."  The Veteran also had prostrating attacks of non-migraine headache pain, more frequently than once per month, as well as "very frequent prostrating and prolonged attacks of non-migraine headache pain."  The examiner stated that the Veteran's headache disability impacts his ability to work due to frequent headaches, more than three times weekly.  These headaches render the Veteran unable to function, require recovery in bed, and result in a total of one to two weeks per year in lost work time.  

At the VA hearing in May 2016, the Veteran testified that when he wakes up in the morning, his headaches keep him in bed for one to two hours and this occurs three to four times per week.  He reported having headaches every day.  The Veteran stated that all of his symptoms dated to December 2010, the date of his claim.  

After a thorough review of the evidence of record, the Board concludes that prior to October 10, 2011, the Veteran is entitled to no greater than a noncompensable rating, and from October 10, 2011, the Veteran is entitled to a 50 percent rating.  

Prior to October 10, 2011, the Veteran had frequent headaches, but there is no evidence that they impeded his daily activities.  In fact, he reported that he treated his headaches by working out.  The Veteran experienced seven to eight headaches per month, but he described them as short-lived.  Although they could be severe and were accompanied by nausea, vomiting, and light or noise sensitivity, the headaches were not prostrating.  The criteria for the next higher 10 percent disability rating contemplate characteristic prostrating attacks averaging one in two months over the last several months.  Although the frequency of the Veteran's attacks was greater than one in two months, there is no evidence that any of the Veteran's attacks were prostrating, as contemplated by the criteria for a 10 percent rating.  Accordingly, the Board finds that Veteran is not entitled to a compensable disability rating for the period prior to October 10, 2011.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for this peroid, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 510.

From October 10, 2011, the Veteran's headache disability is characterized by very frequent and prolonged attacks productive of severe economic inadaptability.  As of this date, the Veteran suffered from debilitating headache attacks that required bedrest for recovery.  The Veteran lost strength and became fatigued.  He also experienced auras, notably smells, prior to the onset of severe headaches and he reported ringing in his ears.  His headaches were nearly constant during this period; he stated that his head would hurt from the moment he woke up until he went to sleep.  He reported having ten to fifteen headaches per month, with six or seven being prostrating.  The November 2015 VA examiner opined that the Veteran's headaches impact his ability to work, as they render him unable to function, require bedrest, and result in a total of one to two weeks per year in lost work time.    

The Board recognizes that the November 2013 examiner noted that the Veteran had prostrating attacks less than once every two months and found that he did not have "very frequent" and prolonged attacks.  However, the November 2013 report of examination is factually inaccurate and inconsistent; thus it is of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  The November 2013 examiner stated that the Veteran did not experience auras prior to headache pain, despite medical evidence of record that states otherwise, including numerous treatment records reflecting a diagnosis of migraine with aura.  The examiner also failed to clarify the duration of the Veteran's headaches, stating that they lasted both less than one day and from one to two days.  

Further, to the extent that the Veteran maintains he is entitled to a higher rating, the Board finds that the Veteran's statements are competent evidence of his current symptoms and his complaints are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For the period from October 10, 2011, the Veteran has consistently described headache symptoms that include very frequent completely prostrating and prolonged attacks.  Moreover, the November 2015 VA examiner found that these attacks impact the Veteran's employability.  Thus, affording the benefit of the doubt to the Veteran, the Board finds that from October 10, 2011, the Veteran's service-connected headache disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, a 50 percent rating, the maximum rating under that diagnostic code, is warranted.

The Board need not consider other diagnostic codes, as Diagnostic Code 8100 is the only relevant code for the Veteran's headache symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8108 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted. As shown in the above discussion, the symptoms of the Veteran's service-connected headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for a higher rating if raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The record reflects that, by a rating decision in August 1999, entitlement to a TDIU was granted for the Veteran's service-connected disabilities, effective from August 17, 1999.

Nevertheless, VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).  The Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, the Veteran has not been awarded a TDIU rating on the basis of a single disability, nor is any single disability rated at 100 percent.  As the Veteran does not meet the statutory criteria for special monthly compensation payable at the housebound rate, the issue of entitlement to a TDIU is therefore moot.


ORDER

Prior to October 10, 2011, entitlement to a compensable initial rating for the Veteran's headaches is denied.

From October 10, 2011, entitlement to a staged initial rating of 50 percent, but no greater, for the Veteran's headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


